Citation Nr: 0709222	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  04-34 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a chronic acquired 
psychiatric disorder.  

2.  Entitlement to service connection for a chronic acquired 
psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to June 
1984.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  

For reasons that will be discussed, the Board is reopening 
the claim on the basis of new and material evidence.  The 
Board will then remand the claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development before being readjudicated on the underlying 
merits.  


FINDINGS OF FACT

1.  A rating decision in August 1999 denied service 
connection for a psychiatric disorder (inclusive of a nervous 
condition and depression); the veteran was notified of that 
decision and apprised of her procedural and appellate rights, 
but she did not file a notice of disagreement within one 
year, in response, to initiate an appeal.  

2.  But there is additional evidence since that August 1999 
denial relating to an unestablished fact necessary to 
substantiate this claim, and this evidence raises a 
reasonable possibility of substantiating this claim.


CONCLUSION OF LAW

Evidence received since the August 1999 rating decision, 
which denied the veteran's claim for service connection for a 
psychiatric disorder, is new and material and this claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.302, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

The Board is reopening the claim and temporarily deferring 
consideration of whether there has been compliance with the 
notice and duty to assist provisions of the VCAA until after 
completion of the remand development.  The veteran is not 
prejudiced by doing this.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Absent the filing of a notice of disagreement (NOD) within 
one year of the date of mailing of the notification of the 
denial of an appellant's claim and absent the filing of a 
substantive appeal (VA Form 9 or equivalent statement) within 
the remainder of that year or within 60 days of the mailing 
of the statement of the case (SOC), whichever is later, a 
rating determination is final and binding.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

To reopen a previously and finally disallowed claim, the 
United States Court of Appeals for Veterans Claims (Court) 
has indicated that a two-step analysis is required.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 
1 Vet. App. 140 (1991); see also Elkins v. West, 12 Vet. App. 
209 (1999); Winters v. West, 12 Vet. App. 203 (1999).  The 
first step is to determine whether new and material evidence 
has been presented or secured since the time that the claim 
was previously and finally disallowed on any basis.  It 
should be pointed out that, in determining whether evidence 
is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Further, evidentiary assertions by the appellant must be 
accepted as true for these purposes, except where the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Lay assertions of medical 
causation or diagnosis do not constitute credible evidence, 
as lay persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
of VA must immediately proceed to the second step, i.e., 
evaluating the merits of the claim, but only after ensuring 
the duty to assist the claimant under 38 U.S.C.A. § 5107(a) 
has been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  

The record shows that a rating decision in August 1999 denied 
service connection for a psychiatric disorder (inclusive of a 
nervous condition and depression).  The veteran was notified 
of that decision and apprised of her procedural and appellate 
rights, but she did not file a notice of disagreement within 
one year, in response, to initiate an appeal.  The evidence 
of record at that time consisted primarily of her service 
medical records (SMRs).  Those records showed that she was 
treated on one occasion during service, in 1983, for 
situational depression.  At the time of her military 
separation examination several months later, she did not 
report any pertinent symptoms and her psychiatric examination 
was unremarkable (within normal limits).  Although she 
identified a private physician and records were requested 
from him, no records were obtained.  There was no medical 
evidence of any post-service treatment for a psychiatric 
disorder or any medical evidence of a then current 
psychiatric disorder.  The RO denied service connection 
because of the absence of "evidence demonstrating an actual 
disabling condition."  

Evidence added to the record since August 1999 includes an 
October 2003 VA clinic record prepared by a social worker 
noting the veteran's complaints of depression and anxiety, as 
well as her report that she could not keep a job due to 
depression, even though she wanted to work.  This additional 
evidence is "new," in that it was not of record at the time 
of the August 1999 rating decision and is not cumulative of 
evidence that was on file at that time.  This additional 
evidence also is "material" since it relates to an 
unestablished fact necessary to substantiate the claim - the 
presence of a current psychiatric disability.  So the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2006).  


ORDER

New and material evidence having been presented, the 
veteran's claim for service connection for a chronic acquired 
psychiatric disorder is reopened.  


REMAND

Having determined that new and material evidence has been 
received, the Board must next proceed to evaluating the 
merits of the veteran's claim, but only after ensuring the 
duty to assist her has been fulfilled.  

As indicated, the record shows the veteran filed an 
application to reopen her claim in August 2003, providing an 
address in Boston, Massachusetts.  A rating decision in April 
2004 determined that new and material evidence had not been 
presented to reopen the claim.  She was notified of that 
decision at the Boston address she had listed.  In May 2004, 
her representative filed an NOD, showing the same Boston 
address for her.  A VA Form 9, received in September 2004, 
was submitted on her behalf by her representative, again 
showing the same Boston address and indicating it was a 
homeless shelter.  Subsequently, upon receipt of a VA 
outpatient treatment record, she was scheduled for a VA 
compensation examination and was apparently notified of that 
examination at her address of record.  She failed to report 
for that examination.  The RO prepared a supplemental SOC 
(SSOC) continuing to deny her claim based on her failure to 
report for her VA examination (citing 38 C.F.R. § 3.655) and 
mailed the SSOC to her address of record.  The SSOC was 
returned to the RO marked, "[return to sender] unable to 
forward."  The RO obtained another address for the veteran 
- in California - and reissued the SSOC, mailing it to the 
California address; that SSOC was not returned.  

Because the RO determined that a VA compensation examination 
was needed in this case and because the notice of that 
examination was apparently mailed to the veteran at an 
incorrect address, another effort should be made to schedule 
the examination, notifying her at her new - and hopefully 
still valid - California address.  See 38 C.F.R. 
§ 3.159(c)(4) (2006).  

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for another VA 
psychiatric examination (send the 
notification letter to her California 
address or, if that has changed, to her 
new current address).  The examiner 
should review the claims file.  The 
examiner's report should set forth in 
detail all current complaints, pertinent 
clinical findings, and diagnoses.  
Request that the examiner provide a 
medical opinion as to whether it is at 
least as likely as not (meaning 
50 percent probability or greater) that 
1) the veteran developed a chronic 
acquired psychiatric disorder during 
service, and 2) any current psychiatric 
disorder is etiologically related to the 
psychiatric symptomatology noted in 
service.  The opinion should be supported 
by adequate rationale.  

2.  Then readjudicate the veteran's claim 
for service connection for a chronic 
acquired psychiatric disorder on the 
basis of all of the evidence of record 
(i.e., a de novo review.  If benefits are 
not granted to her satisfaction, send her 
and her representative an SSOC and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.  

The veteran need take no action until otherwise notified, but 
she may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran due process.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


